                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       STEVEN ANDREW PALLAS,                             Case No. 19-cv-01171-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING DEFENDANTS’
                                  13                v.                                       MOTION TO DISMISS THE
                                                                                             AMENDED COMPLAINT
                                  14       PAUL ACCORNERO, et al.,
                                                                                             Re: ECF No. 21
                                  15                      Defendants.

                                  16

                                  17                                            INTRODUCTION

                                  18         Petaluma police officers arrested Plaintiff Steven Pallas for felony assault and misdemeanor

                                  19   battery after he headbutted Christopher Gibson, allegedly to prevent Mr. Gibson from attacking

                                  20   him.1 Ultimately, the District Attorney dismissed the case for “insufficient evidence.”2 The

                                  21   plaintiff then sued the arresting officer (Paul Accornero) and the City of Petaluma, alleging

                                  22   malicious prosecution and wrongful arrest (because he acted in self-defense) in violation of § 1983

                                  23

                                  24
                                       1
                                  25     Am. Compl. – ECF No. 19 at 6 (¶ 27); Criminal Docket, Ex. A to Request for Judicial Notice
                                       (“RJN”) – ECF No. 21-1 at 7. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  26   citations are to the ECF-generated page numbers at the top of documents. The court takes judicial
                                       notice of the public-record criminal docket. Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.
                                  27   2001).
                                       2
                                           Criminal Docket, Ex. A to RJN – ECF No. 21-1 at 10 (dismissing the case on the “People’s motion”).
                                  28

                                       ORDER – No. 19-cv-01171-LB
                                   1   and state law.3 The court granted the defendants’ previous Rule 12(b)(6) motion to dismiss the

                                   2   claims on the ground that the complaint’s facts established probable cause.4 The plaintiff filed an

                                   3   amended complaint adding a new arresting-officer defendant (Officer Rick Cox) and a First

                                   4   Amendment claim that the police arrested him in retaliation for complaining about Mr. Gibson’s

                                   5   drug activity.5 The defendants move to dismiss all claims under Federal Rule of Civil Procedure

                                   6   12(b)(6).6 The court grants the motion.

                                   7

                                   8                                               STATEMENT

                                   9   1. Fact Allegations and Claims in the Amended Complaint

                                  10         According to the amended complaint, Mr. Gibson threatened the plaintiff’s wife and the

                                  11   plaintiff’s neighbor after the plaintiff reported drug-dealing activity at Mike’s Barbershop, which

                                  12   is next door to a lighting store that the plaintiff’s wife owns. Mr. Gibson is associated with the
Northern District of California
 United States District Court




                                  13   barbershop.7 More specifically, the plaintiff became aware of sales of methamphetamine and

                                  14   heroin at the barbershop in May 2006.8 He “made several reports to the Petaluma Police regarding

                                  15   the drug dealing. . . .”9 In March 2012, he sent an email with his concerns to the Mayor, the City

                                  16   Council, and the Acting Chief of Police, and his “concerns were noted but ignored.”10 He

                                  17   continued to report the issue to the police because he was concerned for his wife’s safety.11 He

                                  18   continued to make online comments in the local newspaper’s online edition regarding the drug and

                                  19   gang activity in Petaluma and at Mike’s Barbershop and “the Petaluma police department’s lack of

                                  20

                                  21
                                       3
                                           Compl. – ECF No. 1 at 5–9 (¶¶ 24–49).
                                  22   4
                                           Mot. – ECF No. 14; Order – ECF No. 18.
                                  23   5
                                           Am. Compl. – ECF No. 19 at 2 (¶ 4), 8 (¶¶ 42–46).
                                       6
                                  24       Mot. – ECF No. 21.
                                       7
                                           Am. Compl. – ECF No. 19 at 2 (Introduction).
                                  25   8
                                           Id. at 3 (¶ 9).
                                  26   9
                                           Id. (¶ 10).
                                       10
                                  27        Id. (¶ 11).
                                       11
                                            Id.
                                  28

                                       ORDER – No. 19-cv-01171-LB                         2
                                   1   attention to the matter.”12 In March 2017, the plaintiff met with the Chief of Police (Ken Savano)

                                   2   to discuss “the drug dealing and gang activity at Mike’s barbershop.”13 The Chief said that he

                                   3   would look into it, but the plaintiff “never heard back from him.”14

                                   4         In March 2017, Mr. Gibson “entered the plaintiff’s wife’s [] store, wild-eyed and out of

                                   5   control. The plaintiff had written comments on a newspaper website to which Gibson took

                                   6   exception.”15 Mr. Gibson told the plaintiff’s wife that the “the plaintiff’s comments in the paper

                                   7   better stop or else . . . and then, using his hand, made a sign like a gun. His posture was very

                                   8   threatening.”16 The plaintiff’s wife told the plaintiff about the threats.17

                                   9         On April 20, 2017, Mr. “Gibson again came by [the plaintiff’s wife’s store] . . . while she was

                                  10   out in front gardening with a friend. He again threatened and bullied her, saying that she needed to

                                  11   stop making comments online.”18 The plaintiff’s wife told the plaintiff about the threats.19

                                  12         On June 15, 2017, the plaintiff’s wife filed a police report with Officer Giomi of the Petaluma
Northern District of California
 United States District Court




                                  13   Police Department, reporting that Mr. Gibson had threatened her twice and providing Mr.

                                  14   Gibson’s picture (that she downloaded from Facebook).20 Officer Giomi “failed to act competently

                                  15   on this information. Defendant Rick Cox was the supervising officer when this police report was

                                  16   made. Defendant Accornero also was made aware of this police report. . . .”21

                                  17         On June 21, 2017, at 6:22 p.m., Mr. Gibson “trespassed on the plaintiff’s neighbor, Tom

                                  18   Maxstadt’s, property, smoked an illegal substance, and threatened to kill Tom and his children.”22

                                  19

                                  20   12
                                            Id. (¶ 11).
                                       13
                                  21        Id. (¶ 12).
                                       14
                                            Id.
                                  22   15
                                            Id. at 4 (¶ 13).
                                  23   16
                                            Id. (¶ 14).
                                       17
                                  24        Id.
                                       18
                                            Id. (¶ 15).
                                  25   19
                                            Id.
                                  26   20
                                            Id. (¶ 16).
                                       21
                                  27        Id.
                                       22
                                            Id. (¶ 17).
                                  28

                                       ORDER – No. 19-cv-01171-LB                          3
                                   1   That night, when the plaintiff and his wife were walking home from dinner, Mr. Gibson “was

                                   2   standing in front of [the] barbershop (known for illegal drug activity) where he frequently hangs

                                   3   out, and glared at them menacingly.”23 The plaintiff’s wife was frightened.24 “Tom subsequently

                                   4   did research at the local courthouse and determined that Gibson had an extensive record for DUI’s

                                   5   and acts of violence. Tom shared that information” with the plaintiff and his wife.25

                                   6         “On June 26, 2017, the plaintiff’s wife filed for a restraining order against [Mr.] Gibson, but it

                                   7   was denied.”26

                                   8         “Defendants Accornero and Rick Cox were fully aware of the previous threats issued by [Mr.]

                                   9   Gibson to plaintiff and his wife . . . and the fact that she felt threatened enough to seek a

                                  10   restraining order.”27

                                  11         On November 2, 2017, Mr. Gibson walked into Ray’s Deli and Tavern in Petaluma, with his

                                  12   dog (a “Boxer Breed”) on a leash and stood in the doorway, talking with Eli, the proprietor.28 “The
Northern District of California
 United States District Court




                                  13   plaintiff subsequently walked into the tavern, ordered a beer, and then sat down.”29 While he was

                                  14   “about to enjoy his beer,” Mr. Gibson, while “posturing with his dog[,]” said “[h]ey, you’re the

                                  15   fucktard that owns the lighting store down the street.”30 The plaintiff “stood up and asked Gibson

                                  16   if he was the person who had been threatening his wife.”31 “At that very moment, Gibson pulled

                                  17   on the collar of his dog very tight to induce the dog to attack the plaintiff and began to raise his

                                  18   hand toward the plaintiff’s direction.”32 The plaintiff, “who believed that he was going to be

                                  19   immediately attacked by Gibson based on the previous death threats that Gibson made to his wife,

                                  20
                                       23
                                  21        Id. at 5 (¶ 18).
                                       24
                                            Id.
                                  22   25
                                            Id. at 4 (¶ 17).
                                  23   26
                                            Id. at 5 (¶ 19).
                                       27
                                  24        Id. (¶ 20).
                                       28
                                            Id. (¶¶ 21–22).
                                  25   29
                                            Id. (¶ 22).
                                  26   30
                                            Id. (¶ 23).
                                       31
                                  27        Id.
                                       32
                                            Id. at 6 (¶ 24).
                                  28

                                       ORDER – No. 19-cv-01171-LB                           4
                                   1   head-butted Gibson, attempted to place Gibson in a control hold, and asked for the owner of the

                                   2   tavern to call the Petaluma police.”33

                                   3         Officers Accornero and Cox, “who both had full knowledge that Gibson had recently issued

                                   4   death threats to the plaintiff’s wife as well as threatened the plaintiff, (and who were both

                                   5   dismissive when the plaintiff informed them about Gibson[’s] coming to his wife’s store and

                                   6   threatening her and threatening their neighbor) subsequently arrived and w[ere] informed by

                                   7   the owner and the employees of the tavern that Gibson was the aggressor and provoked the

                                   8   plaintiff, and that Gibson had been a trouble maker, acting violent in the recent past inside the

                                   9   tavern with the owner.”34 In arresting the plaintiff, Officers Accornero and Cox “relied solely on

                                  10   the claims made by Christopher Gibson that he was a victim of battery at the hands of the plaintiff

                                  11   and failed to investigate the basis of Christopher Gibson’s knowledge and did not allow the

                                  12   plaintiff or his neighbor, ([a] prior victim of Gibson)[,] an adequate chance to explain who Gibson
Northern District of California
 United States District Court




                                  13   was and all of the acts of Gibson that led to the events of the incident.”35 “Despite hearing this

                                  14   from the owner and employees of the tavern along with his previous knowledge of the death

                                  15   threats issued by Gibson to the plaintiff’s wife as well as threats to the plaintiff,” the officers

                                  16   “arrested the plaintiff and charged him with violating Penal Code Section 244.5(b), a felony

                                  17   [assault] and Penal Code Section 242, a misdemeanor [battery].”36 “Both of these criminal charges

                                  18   were subsequently dismissed after the plaintiff was forced to vigorously fight against the charges

                                  19   in court for over several months.”37 “[W]ith all the conversations and reports that plaintiff has

                                  20   made throughout the past 13 years to the police genuinely concerned for his and his wife’s safety,

                                  21   the Petaluma Police Department failed to thoroughly investigate and considers the plaintiff a

                                  22   nuisance rather than a helpful, concerned citizen.”38 “It is alleged and believed that on November

                                  23
                                       33
                                  24        Id.
                                       34
                                            Id. (¶ 25) (emphasis in the original).
                                  25   35
                                            Id. (¶ 26).
                                  26   36
                                            Id. (¶ 27).
                                       37
                                  27        Id. (¶ 28).
                                       38
                                            Id. at 7 (¶ 29).
                                  28

                                       ORDER – No. 19-cv-01171-LB                          5
                                   1   2, 2017, Officers Accornero and . . . Cox retaliated against the plaintiff and used their color of

                                   2   authority to arrest and discredit him.”39

                                   3         The complaint has the following claims: (1) a § 1983 claim against Officers Accornero and

                                   4   Cox for malicious prosecution and false arrest (based on lack of probable cause) because “no

                                   5   reasonable person in the defendant officers’ same position would have believed that there were

                                   6   grounds for causing the plaintiff to be arrested or prosecuted . . . because the defendant officers

                                   7   had full knowledge that the plaintiff was acting in self-defense;” (2) a § 1983 claim against the

                                   8   officers under the First Amendment because they falsely arrested him for conveying “his concerns

                                   9   about the drug activity taking place by his wife’s business and the Petaluma Police Department’s

                                  10   failure to stop it;” and (3) state-law negligence and false-arrest claims against the officers and

                                  11   against the City of Petaluma based on its vicarious liability for the officers’ conduct under

                                  12   California Government Code § 815.2.40
Northern District of California
 United States District Court




                                  13

                                  14   2. Procedural History

                                  15         The plaintiff timely filed a government claim against the defendants pursuant to California

                                  16   Government Code § 910.41 The City of Petaluma rejected his claim on June 26, 2018.42

                                  17         On March 3, 2019, the plaintiff filed a complaint alleging federal and state claims for wrongful

                                  18   arrest based on a lack of probable cause.43 The defendants moved to dismiss all claims under

                                  19   Federal Rule of Civil Procedure 12(b)(6) on the grounds that the complaint established probable

                                  20   cause and the defendants were entitled to qualified immunity, and the court granted the motion and

                                  21   dismissed the claims with leave to amend.44 The plaintiff filed an amended complaint on June 24,

                                  22

                                  23
                                       39
                                  24        Id. (¶ 30).
                                       40
                                            Id. at 7–10 (¶¶ 31–56).
                                  25   41
                                            Id. at 6 (¶ 28).
                                  26   42
                                            Id.
                                       43
                                  27        Compl. – ECF No. 1.
                                       44
                                            Mot. – ECF No. 14; Order – ECF No. 18.
                                  28

                                       ORDER – No. 19-cv-01171-LB                         6
                                   1   2019, and the defendants moved to dismiss it under Rule 12(b)(6).45 All the parties consented to

                                   2   magistrate-judge jurisdiction.46 The court held a hearing on August 22, 2018.

                                   3

                                   4                                       STANDARD OF REVIEW

                                   5         A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                   6   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                   7   which they rest. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

                                   8   complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                   9   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                  10   recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. “Factual

                                  11   allegations must be enough to raise a right to relief above the speculative level . . ..” Id. (internal

                                  12   citations omitted).
Northern District of California
 United States District Court




                                  13         To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                  14   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  15   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                  16   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                  17   defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The

                                  18   plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

                                  19   possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

                                  20   “Where a complaint pleads facts that are merely consistent with a defendant’s liability, it stops

                                  21   short of the line between possibility and plausibility of ‘entitlement to relief.’” Id. (quoting

                                  22   Twombly, 550 U.S. at 557) (internal quotations omitted).

                                  23         If a court dismisses a complaint, it must give leave to amend unless the “pleading could not

                                  24   possibly be cured by the allegation of other facts.” Cook, Perkiss and Liehe, Inc. v. N. Cal.

                                  25   Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990).

                                  26

                                  27   45
                                            Am. Compl. – ECF No. 19; Mot. – ECF No. 21.
                                  28   46
                                            Consent Forms – ECF Nos. 7, 13, 25.

                                       ORDER – No. 19-cv-01171-LB                          7
                                   1                                                 ANALYSIS

                                   2   1. Section 1983 Claim — Malicious Prosecution and Wrongful Arrest

                                   3         The plaintiff claims malicious prosecution and wrongful arrest in violation of § 1983 on the

                                   4   ground that the officers lacked probable cause to arrest him.47 The defendants move to dismiss on

                                   5   the grounds that the plaintiff’s allegations establish probable cause for an arrest for battery, and in

                                   6   any event, the officers are entitled to qualified immunity.48 The court grants the motion to dismiss.

                                   7         The court’s order dismissing the last complaint for failure to state a claim is attached and

                                   8   incorporated into this order by this reference. It sets forth the governing legal standards and the

                                   9   court’s previous ruling that the complaint’s fact allegations establish probable cause and that in

                                  10   any event, qualified immunity applies.49 The plaintiff’s new allegations — addressing the officers’

                                  11   knowledge about (1) the plaintiff’s complaints about Mr. Gibson’s allegedly illegal activities, (2)

                                  12   his threats to the plaintiff, his wife, and the neighbor (and the officers’ dismissing the fear that
Northern District of California
 United States District Court




                                  13   those acts engendered), and (3) Mr. Gibson’s role (according to the tavern owner and employees)

                                  14   as the aggressor — do not change the outcome. As the court held previously, by his own

                                  15   admission, the plaintiff headbutted Mr. Gibson, which establishes probable cause for felony

                                  16   assault and misdemeanor battery.50 The contention that the officers did not fully investigate the

                                  17   claim of self-defense does not alter the conclusion because the officers — in the context of facts

                                  18   showing an actual headbutt to Mr. Gibson — were not constitutionally obliged to conduct a full

                                  19   investigation of all claims of self-defense.51 The fact that there might be evidence that he was

                                  20
                                       47
                                  21        Am. Compl. – ECF No. 19 at 7–8 (¶¶ 31–41).
                                       48
                                            Mot. – ECF No. 21 at 16–20, 22−23; Reply ECF No. 23 at 7−11.
                                  22   49
                                            Order – ECF No. 18 at 5–12.
                                  23   50
                                            Id. at 7–10.
                                       51
                                  24     Id. at 7–10, 12 (analyzing cases and concluding that the weight of authority supports the conclusion
                                       that a plaintiff’s assertion of self-defense does not necessarily negate probable cause); see also Perez v.
                                  25   Santa Cruz, City of, No. 15-cv-02527-BLF, 2017 WL 6026246, at *14–15 (N.D. Cal. Dec. 5, 2017)
                                       (same). The defendants also contend that the district attorney prosecuted the case, and the trial court
                                  26   held a preliminary hearing, heard testimony from Mr. Gibson and Officer Accornero, considered the
                                       plaintiff’s attorney’s cross-examination of both witnesses, and held the plaintiff to answer for the
                                  27   criminal charges under Penal Code sections 242 and 245(b), thereby immunizing the arresting officers.
                                       Mot. – ECF No. 21 at 14, 19−20 (citing Smiddy v. Varney, 665 F.2d 261, 266 (9th Cir. 1981),
                                  28   overruled on other grounds, Beck v. City of Upland, 527 F.3d 853, 865 (9th Cir. 2008), and asserting

                                       ORDER – No. 19-cv-01171-LB                           8
                                   1   acting in self-defense is an argument that he could raise in his criminal case, but “[t]he mere

                                   2   existence of some evidence that could suggest self-defense does not negate probable cause” in the

                                   3   first instance. Yosefian v. City of Glendale, 779 F.3d 1010, 1014 (9th Cir. 2015). Moreover, for the

                                   4   reasons set forth in the earlier order, qualified immunity is appropriate.52 Given the plaintiff’s

                                   5   allegations about what the officers knew before they arrived and what they saw (and were told)

                                   6   when they arrived), the decision to arrest the plaintiff does not “place[] the statutory or

                                   7   constitutional question beyond debate.” Muellenix v. Luna, 136 S. Ct. 305, 308 (2015) (quotation

                                   8   omitted); see Plumhoff v. Rickard, 572 U.S. 765, 779 (2014).

                                   9

                                  10   2. First Amendment Claim

                                  11         The plaintiff claims that the officers falsely arrested him in retaliation for conveying his

                                  12   concerns about Mr. Gibson’s drug activity and the police department’s failure to address the
Northern District of California
 United States District Court




                                  13   concerns, in violation of the First Amendment and § 1983.53 The defendants move to dismiss the

                                  14   claim on the grounds that (1) the plaintiff’s allegations are conclusory, (2) he must show a lack of

                                  15   probable cause for his arrest as a threshold issue for his retaliation claim, and (3) in any event, the

                                  16   officers are entitled to qualified immunity.54 The court dismisses the claim because the allegations

                                  17   of retaliatory conduct are conclusory, and in any event, the plaintiff does not show a lack of

                                  18   probable cause, which is a prerequisite for proceeding on the First Amendment claim.

                                  19         To plead a First Amendment claim for retaliation, a plaintiff must allege (1) constitutionally

                                  20   protected conduct, (2) retaliatory action sufficient to deter a person of ordinary firmness from

                                  21   exercising his constitutional rights, and (3) a causal link between the protected conduct and the

                                  22

                                  23   that the “[f]iling of a criminal complaint immunizes investigating officers . . . from damages suffered
                                       thereafter because it is presumed that the officer filing the complaint exercised independent judgment
                                  24   in determining that probable cause for arrest exists at that time”); see 4/6/2018 Minute Entries,
                                       Criminal Docket, Ex. A to RJN – ECF No. 21-1 at 7. The court does not reach this argument at the
                                  25   pleadings stage. See Williams v. Cty. of Alameda, 26 F. Supp. 3d 925, 945 (N.D. Cal. 2014); see also
                                       Neylon v. Cty. of Inyo, No. 1:16-CV-0712 AWI JLT, 2017 WL 999226, at *4 (E.D. Cal. March 14,
                                  26   2017) (collecting cases).
                                       52
                                            Id. at 10–12.
                                  27   53
                                            Am. Compl. – ECF No. 19 at 8–9 (¶¶ 42–46).
                                  28   54
                                            Mot. – ECF No. 21 at 20–23; Reply – ECF No. 23 at 10−11.

                                       ORDER – No. 19-cv-01171-LB                           9
                                   1   retaliatory action. Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977);

                                   2   Ford v. Yakima, 706 F.3d 1188, 1193 (9th Cir. 2013). “To prevail on such a clam, a plaintiff must

                                   3   establish a ‘causal connection’ between the government defendant’s ‘retaliatory animus’ and the

                                   4   plaintiff’s ‘subsequent injury.’” Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019) (quoting Hartman

                                   5   v. Moore, 547 U.S. 250, 259 (2006)). “It is not enough to show that an official acted with a

                                   6   retaliatory motive and that the plaintiff was injured — the motive must cause the injury.

                                   7   Specifically, it must be a ‘but-for’ cause, meaning that the adverse action against the plaintiff

                                   8   would not have been taken absent the retaliatory motive.” Id.

                                   9      In retaliatory-prosecution cases, “a plaintiff must plead and prove the absence of probable

                                  10   cause for the underlying criminal charge.” Id. at 1723 (citing Hartman, 547 U.S. at 263, 265–66).

                                  11   “Hartman requires plaintiffs in retaliatory prosecution cases to show more than the subjective

                                  12   animus of an officer and a subsequent injury; plaintiffs must also prove as a threshold matter that
Northern District of California
 United States District Court




                                  13   the decision to press charges was objectively unreasonable because it was not supported by

                                  14   probable cause.” Id.

                                  15      Retaliatory-arrest cases generally also require plaintiffs to plead and prove the absence of

                                  16   probable cause. Id. at 1723, 1726–27. “Although probable cause generally should defeat a

                                  17   retaliatory arrest claim, a narrow qualification is warranted for circumstances where officers have

                                  18   probable cause to make arrests, but typically exercise their discretion not to do so.” Id. at 1727

                                  19   (using jaywalking as an example). A contrary rule would risk that officers might exploit the arrest

                                  20   power as a means of suppressing speech. Id. (quotation and citation omitted).

                                  21      Here, the plaintiff does not plead facts establishing a retaliatory animus and instead pleads

                                  22   only his conclusion that officers retaliated against him for complaining for years about Mr.

                                  23   Gibson’s allegedly illegal activities and the police department’s failure to address them. He does

                                  24   not plausibly plead a claim. Moreover, probable cause existed for his arrest and prosecution,

                                  25   which precludes his claims. Nieves, 139 S.Ct. at 1724.

                                  26      The plaintiff nonetheless argues that the narrow exception in Nieves — permitting claims of

                                  27   retaliation to go forward in cases where officers have probable cause for an arrest but typically

                                  28

                                       ORDER – No. 19-cv-01171-LB                        10
                                   1   exercise their discretion and do not arrest — applies here.55 This argument does not persuade. The

                                   2   assaults here resulted in a felony charge of assault and a serious misdemeanor charge of battery

                                   3   and thus differ in kind from the infractions (such as jaywalking) cited in Nieves. Id. at 1726 (the

                                   4   Court defines the contours of a § 1983 claim by looking to common-law principles that were well

                                   5   settled when § 1983 was enacted; at the time, officers were privileged to make common-law

                                   6   arrests based on probable cause for felonies and certain misdemeanors and otherwise were

                                   7   privileged to make warrantless arrests for misdemeanors only in limited circumstances).

                                   8

                                   9   3. State Claims: False Imprisonment and Negligence

                                  10         The plaintiff claims that the officers wrongfully arrested him and maliciously prosecuted him,

                                  11   all because they did not investigate his claim of self-defense, and the City of Petaluma is

                                  12   vicariously liable for the state-law claims.56 The defendants moved to dismiss the claims on the
Northern District of California
 United States District Court




                                  13   grounds that the plaintiff’s allegations establish probable cause for his arrest on the charges of

                                  14   felony assault and misdemeanor battery and state-law immunities bar the claims.57

                                  15         For a California state-law claim of false arrest or false imprisonment, a plaintiff must show

                                  16   that the defendants (1) intentionally confined the plaintiff without his consent, (2) without lawful

                                  17   privilege, (3) for an appreciable period of time, however brief. Tekle v. United States, 511 F.3d

                                  18   839, 854 (9th Cir. 2007) (citing Easton v. Sutter Coast Hosp., 80 Cal. App. 4th 485, 496 (2000)).58

                                  19         For a claim of negligence, “a plaintiff must show that the defendant had a duty to use due care,

                                  20   that he breached that duty, and that the breach was the proximate or legal cause of the resulting

                                  21   injury.” Hayes v. Cnty. of San Diego, 57 Cal. 4th 622, 629 (2013) (alterations omitted). Decisions

                                  22   to arrest or to take some protective action less drastic than arrest, or to investigate or not

                                  23

                                  24   55
                                            Opp. – ECF No. 22 at 5–7.
                                  25   56
                                            Am. Compl. – ECF No. 21 at 9–10 (¶¶ 47–56).
                                       57
                                  26        Mot. – ECF No. 21 at 16–20; Reply – ECF No. 23 at 7–9.
                                       58
                                         Under California law, “[f]alse arrest is not a different tort; it is merely ‘one way of committing a
                                  27   false imprisonment.’” Martinez v. City of Los Angeles, 141 F.3d 1373, 1379 (9th Cir. 1998) (quoting
                                       Collins v. City and Cnty. of San Francisco, 50 Cal. App. 3d 671, 673 (1975)).
                                  28

                                       ORDER – No. 19-cv-01171-LB                         11
                                   1   investigate, are discretionary acts that fall within California Government Code § 820.2’s statutory

                                   2   immunity.59 Martinez v. City of Los Angeles, 141 F.3d 1373, 1379 (9th Cir. 1998); Castro v. City

                                   3   of Union City, No. 14-cv-00272-MEJ, 2014 WL 4063006, at *12 (N.D. Cal. Aug. 14, 2014)

                                   4   (granting motion to dismiss and holding that § 820.2 immunizes officers for discretionary

                                   5   decisions about who to investigate and arrest; the plaintiff alleged that another man attacked him;

                                   6   officers arrived after the fight and arrested the plaintiff instead of his alleged attacker; the court

                                   7   held that these were discretionary acts entitled to statutory immunity) (citing McCarthy v. Frost,

                                   8   33 Cal. App. 872, 875 (1972)). But while a police officer’s initial decision to investigate (for

                                   9   example, a car accident) “may constitute a discretionary decision immunized by section 820.2, the

                                  10   officer is not immunized from any negligence in conducting the investigation.” Sullivan v. City of

                                  11   San Rafael, No. C 12-1922 MEJ, 2013 WL 3357933, at *14 (N.D. Cal. July 12, 2013) (citing

                                  12   McCorkle v. City of Los Angeles, 70 Cal. 2d 252, 261–62 (1969)).
Northern District of California
 United States District Court




                                  13        Here, the plaintiff contends that the officers failed to investigate his claim of self-defense and

                                  14   thus wrongfully arrested him, which resulted in his subsequent (allegedly) wrongful prosecution.

                                  15   This is not a situation where the plaintiff was merely defending himself against attack. He struck

                                  16   the first blow and then restrained Mr. Gibson. In any event, state-law immunity protects the

                                  17   officers from their discretionary decision not to investigate his claim of self-defense before

                                  18   arresting him. Martinez, 141 F.3d at 1379; Castro, 2014 WL 4063006, at *12; see Rattray v. City

                                  19   of Nat’l City, 51 F.3d 793, 798 (9th Cir. 1994).

                                  20        In both complaints, the plaintiff predicates his claims only on fact allegations about the

                                  21   discretionary decision not to investigate his claim of self-defense before arresting him and not on

                                  22   fact allegations about any post-arrest negligent investigation. Cf. Sullivan, 2013 WL 3357933, at

                                  23   *14. Given that the court has afforded the plaintiff an opportunity to allege additional facts to cure

                                  24   the defects, and he has not, the court dismisses the claims without leave to amend.

                                  25

                                  26
                                       59
                                          Cal. Gov’t Code § 820.2 provides that “[e]xcept as otherwise provided by statute, a public employee
                                  27   is not liable for an injury resulting from his act or omission where the act or omission was the result of
                                       the exercise of the discretion vested in him, whether or not such discretion be abused.”
                                  28

                                       ORDER – No. 19-cv-01171-LB                          12
                                   1                                             CONCLUSION

                                   2         The court grants the defendants’ motion to dismiss the amended complaint. The court

                                   3   previously gave leave to amend to add allegations to support the claim of a lack of probable

                                   4   cause.60 The plaintiff did not cure the deficiencies, and so the court dismisses the federal lack-of-

                                   5   probable-cause claims with prejudice. The First Amendment claim requires the plaintiff to

                                   6   establish as a threshold matter that the decisions to arrest and prosecute him were not supported by

                                   7   probable cause. Nieves, 139 S. Ct. at 1723, 1726–27. Because probable cause exists, and this is not

                                   8   a case where officers typically exercise their discretion not to arrest, the plaintiff cannot cure the

                                   9   deficiencies, and the dismissal is with prejudice. Because the state claims are similarly predicated

                                  10   on the non-actionable allegations of failure to investigate the claim of self-defense, the dismissal is

                                  11   with prejudice.

                                  12         This disposes of ECF No. 21.
Northern District of California
 United States District Court




                                  13

                                  14         IT IS SO ORDERED.

                                  15         Dated: August 22, 2019

                                  16                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  17                                                     United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   60
                                            Order – ECF No. 18 at 13.

                                       ORDER – No. 19-cv-01171-LB                         13
